Citation Nr: 1727974	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-35 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona
			
THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an
October 2009 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Phoenix, Arizona.

This case was previously before the Board in January 2014 and was remanded for further development.  

In December 2014, the Veteran testified via video conference at a hearing before
the undersigned Veterans Law Judge.  A transcript of the hearing has been
associated with the Veteran's claims file.

The case was again before the Board in April 2015.  At that time it was determined that the Veteran's claim should be reopened based on new and material evidence since the last final rating decision.  As such, it was remanded for further development.

The Board notes that the Veteran initially filed a claim for service connection for a
personality disorder, but the evidence shows that he has been diagnosed with
various psychiatric disorders, including depression, passive-aggressive personality
disorder, immature personality, bipolar disorder, borderline personality disorder, and PTSD.  When a Veteran makes a claim, he is seeking service connection for symptoms regardless of how  those symptoms are diagnosed and labeled.  See Clemons v. .Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board construes the Veteran's claim to be one for service connection for an acquired psychiatric disorder, to include PTSD, depression etc.  Accordingly, the issues are as reflected above.





FINDINGS OF FACT

1.  The Veteran has a personality disorder diagnosed in service, there is no diagnosis of psychosis.

2.  A current acquired psychiatric disorder is not related to service, is not an additional disability superimposed upon the personality disorder, and is not related to any service-connected disability.

3.  No diagnosis of PTSD is based on fear of hostile military or terrorist activity or in-service personal assault and the Veteran did not engage in combat with the enemy.


CONCLUSIONS OF LAW

1.  A personality disorder does not constitute a disease or injury for VA compensation purposes; therefore, service connection for a personality disorder is unwarranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2016).

2.  An acquired psychiatric disorder was not incurred in service, is not proximately due to or a result of any service-connected disability, and is not superimposed upon a personality disorder by service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Service Connection 

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The only mental disorders listed among the presumptive diseases are "psychoses." In order for a psychosis to have become manifest to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.384 and evidence to substantiate that the disease produces occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, that symptoms are controlled by continuous medication.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

Currently, psychosis is defined as any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition of the American Psychiatric Association (DSM-5): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to Another Medical Condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; and (h) Substance/Medication-Induced Psychotic Disorder.  38 C.F.R. § 3.384 (2016).  

For the reasons set forth below, it does not appear that any of the Veteran's numerous diagnoses are psychoses, and he has been found not to display psychotic features.  As a preponderance of the evidence is against manifestation of a psychosis to a degree of 10 percent or more within one year of service separation, the presumption of service connection for certain chronic diseases is not for application.

In addition to the above laws and regulations, establishing service connection for PTSD requires specific findings.  These are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304 (f).

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(4).  On the issue of combat, the Veteran has consistently denied having engaged in combat.  Further, the Veteran's service records also do not indicate that he engaged in combat.  Accordingly, the combat provision of 38 U.S.C.A. § 1154(b), and the specific provisions regarding combat in the context of PTSD claims, do not apply.

Congenital or developmental defects (including personality disorders) are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (a personality disorder is not the type of disease-or-injury related defect to which the presumption of soundness can apply).  While service connection for personality disorders are barred by regulation, where a personality disorder is aggravated by active military service, compensation remains available.  See VAOPGCPREC 82-90 (a disease which is considered by medical authorities to be of familial or hereditary origin must, by its very nature, be found to have pre-existed a claimant's military service, but service connection could be granted if there is superimposed injury or disease in service and the preexisting disorder is aggravated permanently increased in severity during service).
			
      Psychiatric Disorders Other Than PTSD

There is no question that the Veteran currently suffers from a psychiatric disorder. The submitted VA treatment reports, private treatment reports, and Social Security
Administration (SSA) records indicate a long and consistent history of mental health treatment since 1990, including marriage counseling, and personal mental health counseling.  

The Veteran was diagnosed with a mood disorder in service and has subsequently been diagnosed with numerous psychiatric disorders after leaving service.  However, the record reveals significant variation regarding the nature of his psychiatric disability.  He has been assigned different diagnoses at different treatment sessions, by different providers.  These diagnoses include: major depressive disorder, recurrent, in partial remission, passive-aggressive personality disorder, immature personality, bipolar disorder, borderline personality disorder, and PTSD.    

Service Treatment Records (STR) reveal that the Veteran's July 1971 entrance  psychiatric examination was normal, but also document a number of behavioral issues during service.  Starting in February 1972, the Veteran was evaluated numerous times for various psychiatric issues.  In March 1973, the Veteran was diagnosed with passive-aggressive personality, chronic and severe, with a recommendation of removal from human reliability and an administrative discharge.  

After threatening his own life in October 1973, the Veteran was hospitalized and found to have difficulty controlling self-destructive impulses but was not suicidal.  The Veteran killed his pet dog in January 1974 and was removed from human reliability and placed on no weapons duty.  The base staff psychiatrist concluded that he demonstrated an inability to remain in his specialty field (military law enforcement), because of marital difficulties, mood swings, and fantasies of being an undercover agent.  After further evaluation in March 1973 he was diagnosed  with passive-aggressive personality as manifested by stubbornness, resistance, and indirect display of anger.  He experienced mild stress, and it was noted his behaviors were part of a life-long personality pattern.  The Veteran was again seen in March 1973, where the examiner indicated that his symptoms had cleared up, but diagnosed him with status post, situational anxiety.

In November 1973, the Veteran first attempted suicide, although he later states he was "faking" to get out of an overseas assignment.  He also attempted suicide in November 1976, after a domestic dispute with his spouse.

The Veteran was administratively separated from service in May 1975; however, his discharge was characterized as honorable.  A December 1974 Selective Reenlistment Consideration document within the Veteran's military personnel file reveals that the Veteran was found not fit for military life.  It was noted that the Veteran "frequently gets in depressed states," and that his mental state is such that a psychiatrist recommended he be disarmed and retrained out of the security police career field.

After leaving service, there is no record of treatment for mental complaints until August 1990, more than 15 years after service separation.  The Veteran was first seen by a social worker due to issues with supervisors at work. The social worker indicated that the Veteran suffered from outbursts of anger, irritability, marked feelings of inferiority, sense of deprivation and obsessive ruminations.  While not determinative with respect to service connection, this lengthy period after service without complaint or treatment is probative evidence against onset of a mental service-connectable disorder during service, and is probative evidence against a relationship between a psychiatric disability of post-service onset and any asserted injury or disease in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In October 1992, the Veteran was seen by a private physician and diagnosed with major depression, although by September 1994, it was determined that he was in full remission.

The Veteran saw a new private psychologist starting in April 1995, and complained of significant anxiety and depression with a recent episode of suicidal ideation.  After examining the Veteran and learning of a motor vehicle accident that he was involved with in November 1993, the psychologist concluded that the Veteran's mental health deteriorated after the accident with depression as the most salient symptom.  He also concluded that the Veteran's mental health problems, including depression and possibly personality issues, are long-standing since early-adulthood.  In January 1996 after a total of 16 psychotherapy sessions, the psychologist diagnosed the Veteran with bipolar disorder, mixed, moderate and borderline moderate to severe.

After review of the evidence pertinent to service, the Board finds that the only diagnosis in service was a personality disorder, and objective evidence of a psychiatric disorder did not surface until many years after leaving service.  Regarding the applicability of the presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)), the Board notes that personality disorders are considered congenital or developmental defects and not diseases or injuries within the meaning of applicable legislation and, therefore do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Therefore, as there was no manifestation of a qualifying acquired psychiatric disorder in service, the provisions governing the presumption of soundness and service aggravation are not directly applicable.

Nevertheless, service connection may be granted for additional disability resulting from a mental disorder that is superimposed upon the personality disorder during service.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82- 90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

To the extent the Veteran now asserts that his acquired psychiatric disorder other than PTSD is an additional disability superimposed upon his personality disorder during service, or is secondary to his service-connected disability, there is no competent opinion purporting to relate any current acquired psychiatric disorder to service as a disability superimposed upon the Veteran's personality disorder, or to any service-connected disability or disabilities. 

Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n.4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of an acquired psychiatric disorder to service or to service-connected disabilities is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of, and contributors to, mental disorders in general, and the inherently medical question of how a specific mental diagnosis may have been caused.  These are not matters which are capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between any other acquired psychiatric disorder, or other service-connected disability. 

In sum, the Board finds that service connection is legally precluded for the Veteran's personality disorder; and, a preponderance of the evidence is against his assertion that a current acquired psychiatric disorder other than PTSD is a disability superimposed upon his personality disorder by service, or is proximately due to or a result of a service-connected disability or disabilities.  

      PTSD
      
The Veteran has described two "stressors" encountered in service, both while stationed in Guam, which he asserts are responsible for his current condition.  

The first in-service event recounted was a situation in which the Veteran reported witnessing two bombs accidently clang together while other workers were loading them onto a truck via a crane. While the bombs did collide, nothing resulted from the incident.  He describes that the other workers laughed at him for being scared for his life and that they insinuated that if there was an explosion, he would die instantly. 

The second event described by the Veteran involved a colleague who had a confrontation with locals in Guam and who was shot in the hand with a handgun.  The Veteran did not report witnessing the incident.  Initially, there was speculation the man shot himself, but the Veteran stated this was not true.  He reported that the event was difficult for him because he often was required to conduct various patrols on base or in situations where he felt particularly vulnerable to the locals because of assignments that sometimes took place in the jungle with spotty radio contact.


Although VA made an attempt, the alleged stressors have not been corroborated; however, even assuming the events happened as depicted, they do not meet the requirements to support a PTSD diagnosis under current VA regulations.  See C.F.R. § 3.304(f). First, the regulations state that, "if the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  C.F.R. § 3.304(f)(1).  

Although the service department records document that the Veteran displayed behavioral and/or emotional problems with diagnoses reflecting  personality disorders (i.e., passive-aggressive personality, situational anxiety), he was never diagnosed with PTSD or any other psychiatric disorder during service.  Therefore, the Veteran is unable to establish the stressors with lay testimony alone. Id. Second, the DSM-4 and DSM-5 are incorporated by reference into both versions of the applicable VA regulations.  Therefore any diagnosis of a mental disorder for VA benefit purposes must conform to the criteria listed within.  See C.F.R § 4.125(a).  In the absence of a stressor meeting the criteria for PTSD under the DSM-4 or DSM-5, a diagnosis of PTSD cannot substantiate a claim for service connection.  As will next be discussed, after a review of all of the evidence, including an April 2016 VA examination, the Board finds that a preponderance of the evidence is against a finding that the Veteran suffers from PTSD related to active duty service.

Following the Veteran's September 2010 notice of disagreement, he presented private medical evidence in support of his claim.  In a letter dated September 2010, his private treating psychologist opined that, "it is as likely as not that [the Veteran] developed PTSD as result of...experiences while stationed [in] Guam.  I further believe that...major depression and intermittent explosive disorder were exacerbated by [the] military service and the resulting PTSD."  The psychologist provided further supporting medical opinions in letters dated January 2012, October 2013, and February 2015.  Notably, in the October 2013 letter, his psychologist opines that the reason why "[the Veteran's service treatment record] does not show evidence of a mental disability [was] because the PTSD had not manifested itself yet and the depression occurred after and because of the PTSD.  The two events that led to the PTSD occurred in the military but it was not until [the Veteran] returned...that the PTSD began because of continued disappointments [the Veteran] experienced."  Based on this opinion, it appears clear that the psychologist does not believe the Veteran's psychiatric disability manifested itself in service.  Moreover, as referenced earlier, the first documentation of any such disability was 15 years after leaving service, well beyond the presumptive period.

VA next afforded the Veteran an examination in November 2012.  The examiner noted symptoms of chronic sleep impairment; mild memory loss, disturbances of motivation and mood, and suicidal ideation.  He was then diagnosed with a mood disorder, not otherwise specified.  The examiner stated that the Veteran was vague, yet tangential in responses and at times contradicted himself.  He concluded that it was difficult to determine without mere speculation, whether or not his current mood difficulties were related to his personality disorder noted in service.

An April 2016 VA psychiatric examination was then afforded to the Veteran.  The report by the VA examiner included a thorough summary and review of the Veteran's medical history, including his service treatment records, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's current disability.  The examiner noted that the first claimed stressor regarding the colliding bombs did not involve hostile enemy forces.  Further, the DSM-5 criteria for trauma does not include potential trauma, but instead requires exposure to the threat of actual death or serious injury.  Regarding the second stressor involving his injured colleague, the VA examiner concluded that while this stressor may have been normally adequate to support a diagnosis of PTSD, it did not relate to a fear of hostile military or terrorist forces.  The alleged perpetrator was said to be a local resident of Guam.  The VA examiner concluded that the "Veteran [should] not [be] given a current diagnosis of PTSD as he did not describe, explain, or demonstrate any ongoing distress, reactions, or elevated emotions regarding trauma events," and instead provided a diagnosis of borderline bipolar disorder and major depressive disorder recurrent, in partial remission; also noting that they are unrelated to service.  Besides the fact that personality disorders are not eligible for service connection, the examiner also emphasized the extended period of time between when the Veteran left service, and any documentation of a psychiatric condition.  In summary, the examiner believes that the Veteran's claimed stressors do not meet the DSM-5 criteria, that the Veteran does not appear to have symptoms attributable to PTSD, and that a diagnosis of borderline personality disorder more accurately describes the Veteran's condition.

The Board finds the April 2016 VA opinion to be well-informed by the evidence, well-reasoned, well-explained, and consistent with the record.  It is therefore assigned high probative weight.

In July 2016, a VA readjustment counselor working with the Veteran provided a statement in support of a diagnosis of PTSD and depression that is related to service.  The counselor noted that the Veteran is currently being treated for Combat PTSD starting in April 2016.  As discussed previously, based on the Veteran's own statements and his service records, the Veteran did not engage in combat.  The Board therefore assigns little probative weight to this opinion linking the Veteran's PTSD with combat. 

As the preponderance of the evidence shows a substantial gap between service and objective evidence of a compensable psychiatric disability, the Board concludes that service connection for an acquired psychiatric disability to include PTSD and depression, is unwarranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


      Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Board finds that VA has satisfied its duty to notify under the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Letters at various times were sent to the Veteran that fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

As to VA's duty to assist, all necessary development has been attempted or accomplished.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, and the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Multiple VA medical examinations were conducted.  The Board finds that these examination and associated reports, are adequate.  Along with the other evidence of record, it provides sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examinations of the Veteran by an examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


